DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/04/2022 has been entered.  Claims 1, 5-6, 13, and 18-19 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 13, and 18-19, is/are rejected under 35 U.S.C. 103 as obvious over Beetel (US 20060273135 A1)/incorporated Milliman (US 20060097025 A1) in view of Blumenkranz (US 20070151390 A1) and further in view of Shelton, IV et al. (US 20190125432 A1).
Regarding claim 1, Beetel discloses a reload assembly (116, figs. 7-11) comprising: a shell housing (131) including an outer housing portion defining a cavity (cavity retaining trocar 138) and having a proximal portion (smaller dimeter portion that attaches at 114a) and a distal portion (tissue contacting surface of shell 131/staple cartridge), the outer housing portion having a tubular extension (proximal portion that attaches to 114a, figs. 9-10) that forms a proximal-most portion of the proximal portion of the outer housing portion of the shell housing and is configured to receive a distal portion (138) of a stapling device (100), the proximal-most portion of the outer housing portion having a diameter that is smaller than a diameter of the distal portion of the outer housing (figs. 7 and 9-11); 
a strain gauge (force measuring sensors 160, 162, 166 and plunger sensors 164a, 166a, pins 164b, 166b [0011, 0061, 0075, 0090, 0101, 0111-0112, 0116, 0120] claims 1, 5, 10, 13, 21) on the tubular extension of the shell housing ([0075-0080], figs. 7 and 9-11); a staple cartridge supported on the distal portion of the shell housing (fig. 7) and having an annular configuration ([0078, 0119-0120], claim 6, fig. 7); a plurality of staples received within the staple cartridge ([0078, 0119-0120], claim 6, fig. 7); 
the reload assembly (116) being separable from the adaptor assembly such that the reload assembly including the strain gauge is disposable (116 with strain gauge(s) separable and disposable, figs. 7-11); wherein the strain gauge is positioned such that when the reload assembly is clamped and fired, firing and clamping forces are translated through the shell housing and through the strain gauge ([0011, 0061, 0075-0077, 0111-0116, 0120-0121], claims 1, 5, 10, 13, 21) and;
Beetel incorporates U.S. patent application Ser. No. 10/528,975/Milliman et al. (US 20060097025 A1) [0081] in which Milliman et al. teaches a staple head (16) having a staple cartridge (192) supported on the distal portion of the shell housing and having an annular configuration; a plurality of staples (230) received within the staple cartridge ([0098-0101], figs. 1, 6, 34-37 and 45-46), a staple pushing member (190) supported within a cavity (figs. 1, 6 and 34-37) defined by a shell housing (31), the staple pushing member defining a through bore ([0083-0097] figs. 1, 6 and 34-37); a knife carrier (186) supported within the through bore of the staple pushing member, the knife carrier being movable between retracted and advanced positions; and a knife (188) supported on the knife carrier, the knife being movable with the knife carrier between the retracted and advanced positions and having an annular configuration ([0094-0101, 0122] figs. 1, 6 and 34-37) and a coupling mechanism (114a/207a, 207 and/or pusher link 74 couples to the pusher/knife carrier 186) supported about the tubular extension of the shell housing (figs. 6 and 35-36), the coupling mechanism adapted to secure the reload assembly to a stapling device (10/12, [0091, 0098-0099], figs. 6 and 35-36).
Beetel fails to disclose the strain gauge is molded into the tubular extension of the shell housing.
Blumenkranz et al. teaches a surgical system (10/51/150, figs. 1 and 9) having a plurality of strain gauges (101, 102, 103, 104, 105, 106, 107, and 108) mounted onto the exterior surface of tubular extension (110) of a shell housing (100 [0029-0033, 0048-0050], figs. 2-7) and teaches sensing elements embedded in grooves 130 below the shaft 110 surface with a pultrusion process (fig. 8, [0058-0060]) and a coupling mechanism (140 and/or 51, [0058], figs. 1 and 9).
Shelton, IV et al. teaches having a strain gauge is molded into a tubular extension of a shell housing and anywhere on a surgical effector [0207, 0210, 0269] and sensing/measuring load forces with strain sensors [0198-0200, 0218, 0234-0237, 0254, 0261, 0278-0283, 0377, 0384-0387].
Given the suggestion and teachings of Bae et al./Milliman et al. of having a strain gauge to measure forces applied to the cartridge/shell, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the tubular extension of the shell housing with having the strain gauge  molded into the tubular extension of the shell housing for better connection, measuring tissue and/or tensile and tractive forces in the extension as taught by Blumenkranz and as further taught by taught and evidenced by Shelton, IV et al. and would also be obvious to modify the shell with having a the required staple pushing member, knife, knife carrier and coupling mechanism of the incorporated teachings of Milliman et al.
Regarding claim 13, Beetel discloses a stapling device (100) comprising: a handle assembly (118 [0066-0067], figs. 7-11); an adaptor assembly (112/114) having a proximal portion and a distal portion, the proximal portion supported on the handle assembly; and a reload assembly (116, figs. 7-11) releasably coupled to the distal portion of the adaptor assembly, the reload assembly including a shell housing (131), 
the shell housing including an outer housing portion defining a cavity (cavity retaining trocar 138) and having a proximal portion (smaller dimeter portion that attaches at 114a) and a distal portion (tissue contacting surface of shell 131/staple cartridge),
the outer housing portion including a tubular extension (proximal portion that attaches to 114a, figs. 9-10) that forms a proximal-most portion of the proximal portion of the outer housing portion of the shell housing and receives the distal portion  (114a/138) of the adaptor assembly, the tubular extension of the shell housing releasably securing the reload assembly to the adaptor assembly (attaches to 114a, and “releasably” is functional/not a structural limitation, figs. 9-10), the proximal-most portion of the outer housing portion having a diameter that is smaller than a diameter of the distal portion of the outer housing,(at 114a the diameter is smaller, figs. 9-10)
a strain gauge (force measuring sensors 160, 162, 166 and plunger sensors 164a, 166a, pins 164b, 166b [0011, 0061, 0075, 0090, 0101, 0111-0112, 0116, 0120] claims 1, 5, 10, 13, 21), the staple cartridge supported on the distal portion of the shell housing and having an annular configuration (cartridge shown, figs. 7-11) [0078, 0119-0120], claim 6,); a plurality of staples received within the staple cartridge ([0078, 0119-0120], claim 6, fig. 7), wherein the strain gauge is positioned such that when the reload assembly is clamped and fired, firing and clamping forces are translated through the shell housing and through the strain gauge  ([0011, 0061, 0075-0077, 0111-0116, 0120-0121], claims 1, 5, 10, 13, 21), the reload assembly being separable from the adaptor assembly such that the reload assembly including the strain gauge is disposable (116 with strain gauge(s) separable and disposable, figs. 7-11).
Beetel incorporates U.S. patent application Ser. No. 10/528,975/Milliman et al. (US 20060097025 A1) [0081] in which Milliman et al. teaches a staple head (16) having a staple cartridge (192) supported on the distal portion of the shell housing and having an annular configuration; a plurality of staples (230) received within the staple cartridge ([0098-0101], figs. 1, 6, 34-37 and 45-46), a staple pushing member (190) supported within a cavity (figs. 1, 6 and 34-37) defined by a shell housing (31), the staple pushing member defining a through bore ([0083-0097] figs. 1, 6 and 34-37); a knife carrier (186) supported within the through bore of the staple pushing member, the knife carrier being movable between retracted and advanced positions; and a knife (188) supported on the knife carrier, the knife being movable with the knife carrier between the retracted and advanced positions and having an annular configuration ([0094-0101, 0122] figs. 1, 6 and 34-37) and a coupling mechanism (114a/207a, 207 and/or pusher link 74 couples to the pusher/knife carrier 186) supported about the tubular extension of the shell housing (figs. 6 and 35-36), the coupling mechanism adapted to secure the reload assembly to a stapling device (10/12, [0091, 0098-0099], figs. 6 and 35-36).
Beetel fails to disclose the strain gauge is molded into the tubular extension.
Blumenkranz et al. teaches a surgical system (10/51/150, figs. 1 and 9) having a plurality of strain gauges (101, 102, 103, 104, 105, 106, 107, and 108) mounted onto the exterior surface of tubular extension (110) of a shell housing (100 [0029-0033, 0048-0050], figs. 2-7) and teaches sensing elements embedded in grooves 130 below the shaft 110 surface with a pultrusion process (fig. 8, [0058-0060]) and a coupling mechanism (140 and/or 51, [0058], figs. 1 and 9).
Shelton, IV et al. teaches having a strain gauge is molded into a tubular extension of a shell housing and anywhere on a surgical effector [0207, 0210, 0269] and sensing/measuring load forces with strain sensors [0198-0200, 0218, 0234-0237, 0254, 0261, 0278-0283, 0377, 0384-0387].
Given the suggestion and teachings of Bae et al./Milliman et al. of having a strain gauge to measure forces applied to the cartridge/shell, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the tubular extension of the shell housing with having the strain gauge  molded into the tubular extension of the shell housing for better connection, measuring tissue and/or tensile and tractive forces in the extension as taught by Blumenkranz and as further taught by taught and evidenced by Shelton, IV et al. and would also be obvious to modify the shell with having a the required staple pushing member, knife, knife carrier and coupling mechanism of the incorporated teachings of Milliman et al.
Regarding claims 5-6 and 18-19, Beetel/Milliman et al.  discloses a staple actuator (74, Milliman et al. – [0089]), the staple actuator positioned within the cavity defined by the shell housing in abutting relation to the staple pushing member (186/190), the staple actuator movable from a retracted position to an advanced position to move the staple pushing member from its retracted position to its advanced position [0089-0091], wherein the staple cartridge defines an annular array of staple pockets (Milliman et al [0038-0042]) and the staple pushing member includes a plurality of fingers (226) that are received within the annular array of staple pockets (228), each of the plurality of staples received within one of the annular array of staple pockets such that movement of the staple pushing member from its retracted position to its advanced position ejects the plurality of staples from the staple cartridge ([0098-0101], figs. 1, 6, 34-37 and 45-46).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, 13, and 18-19 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892 &-
US 20200054337 A1 – electronic chip 464 in neck/proximal most portion of shell 410 connected to a strain sensor (330) via flex cable (310) and strain sensor (350) in tube (206) [0067-0068, 0078-0081, 0095, 0100-0102], fig. 18).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731